EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion of our report dated March 31, 2011, relating to the consolidated balance sheets of Juhl Wind, Inc. and Subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for each of the years in the two-year period ended December 31, 2010 in the Form S-1 Registration Statement of Juhl Wind Inc. and Subsidiaries dated on or about April 28, 2011, and to the reference to our Firm under the caption "Experts" in such Registration Statement. /s/ Boulay, Heutmaker, Zibell & Co. P.L.L.P. Certified Public Accountants Minneapolis, Minnesota April 28, 2011
